Citation Nr: 0921496	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-34 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to service connection for claimed 
chondromalacia of the knees.  

2.  Entitlement to service connection for a respiratory 
disorder claimed as bronchial asthma.  




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1990 to June 
1991.  He also served in the National Guard from February 
1990 to April 2004.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO rating decision.  

Previously, in an August 2001 decision, the Board denied the 
Veteran's claim of service connection for a respiratory 
disorder.  

In a June 2004 decision, the Board issued a decision finding 
that new and material evidence was received to reopen the 
previously-denied claims of service connection for 
chondromalacia patella of the bilateral knees and a 
respiratory disorder.  That action remanded the reopened 
claims to the RO for further development.  In April 2005, the 
Board again remanded the claims for further development.  

In January 2006, the Board issued a decision denying the 
Veteran's claims on the merits.  

In April 2006, the Veteran appealed the Board's January 2006 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2007, the Court directed the 
Veteran to show cause why his appeal should not be dismissed 
for failure to comply with the Court's November 2006 Order 
requiring the Veteran to file a brief.  The Court issued an 
Order in March 2008, dismissing the Veteran's appeal for 
failure to prosecute the appeal and comply with the rules of 
the Court.  

In July 2008, the Board issued a decision finding that new 
and material evidence had been received to reopen the 
previously-denied claims.  That action remanded the reopened 
claims to the RO for further development.  


	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The Veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  The currently demonstrated chondromalacia of the 
bilateral knees is not shown to be due to an event or 
incident of the Veteran's active service or any period of 
active duty for training or inactive duty for training. 

4.  The currently demonstrated respiratory disorder, 
manifested by bronchial asthma and chronic obstructive 
pulmonary disease (COPD), is not shown to be related to any 
event or incident of the Veteran's active service or any 
period of active duty for training.

5.  The currently demonstrated pectus excavatum is a 
congenital defect that is not shown to have been present 
during the Veteran's active service.   


CONCLUSIONS OF LAW

1.  The Veteran does not have a current bilateral knee 
disability manifested by chondromalacia that is due to 
disease or injury incurred in or aggravated by active 
service, or a period of active duty for training, or due to 
an injury incurred in or aggravated by a period of inactive 
duty for training.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).

2.  The Veteran does not have a current respiratory disorder 
manifested by bronchial asthma and COPD that is due to 
disease or injury that was incurred in or aggravated by 
active service or a period of active duty for training, nor 
may it be presumed to have been incurred therein; pectus 
excavatum is not a disease or injury for VA compensation 
purposes.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
decided hereinbelow has been accomplished.  

In August 2008, the RO sent the Veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  The Veteran had ample opportunity to respond prior 
to the issuance of the March 2009 Supplemental Statement of 
the Case (SSOC).  

The Board accordingly finds the Veteran has received notice 
of the elements required to support his claims, and has had 
ample opportunity to respond.  

The August 2008 letter also advised the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA.  Further, 
the letter advised the Veteran that he must provide enough 
information about the records to allow VA to request them 
from the person or agency having them, and advised the 
Veteran that it was his responsibility to make sure VA 
received the records.

Accordingly, the Board finds that the August 2008 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran before the rating decision on appeal.  
Although the Veteran has not shown that any arguable errors 
are prejudicial, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, 07-1209 
slip op. at 11-12 (April 21, 2009).  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that in this appeal the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran was afforded an opportunity to submit such 
information or evidence prior to the issuance of the March 
2009 SSOC.  

Neither in response to the documents cited above nor at any 
other point during the pendency of this appeal has the 
Veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

In the August 2008 letter cited above, the RO advised the 
Veteran of the fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability).  
Accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claim for 
service connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  The Veteran has not identified, and 
the file does not otherwise indicate, that any other VA or 
non-VA medical providers have additional records that should 
be obtained before the appeal is adjudicated by the Board.  

Moreover, the Veteran was afforded several VA examinations, 
most recently in October 2008, for the express purpose of 
determining whether his claimed disorders are due to active 
service.  

Although the Veteran expressed in an October 2001 statement 
that he had been provided an inadequate VA examination, the 
Board notes the Veteran was provided subsequent examinations, 
as explained hereinbelow, which provide an adequate basis 
upon which to decide his claims.  

The VA examinations are adequate because, as shown below, 
they were based upon consideration of a Veteran's prior 
medical history, including his assertions and current 
complaints, and describe the disabilities in detail 
sufficient to allow the Board to make a fully informed 
determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) 
(internal quotations omitted).   Accordingly, remand for 
further VA examination is not necessary.  

Finally, the Veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issues on appeal, but he has not requested such a 
hearing.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding now with an 
appellate decision on the claims herein decided.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be awarded on a direct basis 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
when a chronic disease manifests itself in service, or within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the Veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

Moreover, service connection may be granted for injury or 
disease incurred while on Active Duty for Training.  38 
U.S.C.A. § 101(24). Active Duty for Training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves or National Guard for training purposes.  38 
U.S.C.A. § 101(22). 

Service connection may be granted for injuries, but not for 
disease, incurred while on Inactive Duty for Training.  38 
U.S.C.A. § 101(24).  Inactive Duty for Training (INACDUTRA) 
is defined as other than full-time training performed by 
Reserves.  38 U.S.C.A. § 101(23).  

In addition, VA may pay compensation to a veteran who served 
on active duty in the Armed Services in the Southwest Asia 
Theater of operations during the Persian Gulf War with a 
qualifying chronic disability.  38 U.S.C.A. §§ 1117, 1118.  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Services in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117(f).  

The term "qualifying chronic disability" includes (a) 
undiagnosed illness; (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology are not considered medically 
unexplained.  38 C.F.R. § 3.317(a) (2)(C)(ii).  The chronic 
disability claimed must not be attributable to any known 
clinical disease by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(b).  

Here, the Veteran is shown to have active service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  

Service Connection for Chondromalacia

In the instant claim, the Board notes, the Veteran is 
presently service-connected for an undiagnosed illness, to 
include joint pain of the knees, based on service in the 
Persian Gulf.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  The Veteran is asserting that service 
connection for chondromalacia of the bilateral knees is 
warranted in addition to the service-connected undiagnosed 
illness.  

Initially, the Board notes that since the knee disorder 
presently at issue is attributed to a known clinical 
diagnosis, i.e. chondromalacia, service connection for an 
undiagnosed illness is not warranted.  See 38 C.F.R. § 3.317. 

For the same reason, the following discussion will not 
address the evidence relating to the symptomatology 
attributable to the service-connected undiagnosed illness, 
which includes knee pain.  See Mittleider v. West, 11 Vet. 
App.181, 182 (1988) (per curiam) (unless the record contains 
medical evidence distinguishing the effects of a service-
connected disorder from a non-service-connected disorder, the 
Board must attribute signs and symptoms to the service 
connection disorder.)  (For instance, the Veteran's treating 
VA physician wrote in a May 2004 treatment note that the 
Veteran's complaints included joint pain, mostly in the 
knees; his assessment at the time was "joint pains of 
undetermined etiology.")  

With regard to the issue of direct service connection, the 
first element of service connection, evidence of a current 
disability, is met, since, as noted above, the Veteran is 
competently diagnosed with chondromalacia of the bilateral 
knees.  See Shedden, 381 F.3d at 1167.  

Nonetheless, a veteran seeking service connection must also 
establish an etiological connection between his active 
service and the disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  The opinion of a competent medical professional is 
required.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In that regard, the Veteran's service treatment record (STR) 
includes no complaints, findings, or diagnosis of a knee 
disorder prior to May 2002.  In May 2002, after discharge 
from active service but during the period of his National 
Guard service, the Veteran underwent an annual medical review 
when he reported having arthritis in both knees.  Similarly, 
a March 2003 physical examination report notes a history of 
arthritis; on examination, however, the Veteran's lower 
extremities were found "normal."  In the accompanying self-
report of medical history, the Veteran marked that he had had 
"knee trouble" and also handwrote that he had 
"chondromalacia" and "painful joints;" the reviewing 
physician noted that the disorder was diagnosed at a VA 
medical center (VAMC) in 2000.  

In short, the STR includes no complaints, findings or 
diagnosis of chondromalacia during the Veteran's period of 
active service.  Accordingly, service connection may only be 
established by evidence linking the current disability to 
active service, or a period of ACDUTRA or INACDUTRA, or by 
evidence that a presumption period applies.  Velez v. West, 
11 Vet. App. 148, 152 (1998).  

In that regard, a September 1997 VAMC Rheumatology Clinic 
note reports that knee X-ray studies were within normal 
limits.  The examiner found no obvious signs that would 
indicate an arthritis process or connective tissue disease.  

The Veteran underwent a general VA examination in October 
2000.  The examiner reviewed the claims file and the 
Veteran's complaints.  She noted that the Veteran reported 
having some weakness and occasional stiffness, but no 
swelling, heat or redness, giving away, or locking.  There 
was slight fatigability and lack of endurance.  Flare-ups 
occurred twice per month, and lasted approximately 10 hours.  
The pain was slight to moderate, caused by cold weather, 
walking, and excess standing.  

On examination, the examiner found definite popping under the 
patella, and definite crepitation along the lateral aspect of 
the left patella.  There was no pain.  The examiner's 
diagnoses included that of chondromalacia, left knee, with 
normal range of motion; right knee with normal range of 
motion without pain; no positive findings during the 
examination.  

The Veteran underwent a further VA examination in May 2005.  
The examiner reviewed the claims file and the Veteran's 
complaints.  The Veteran stated that he started having 
problems with his knees after returning from the Gulf.  It 
had become progressively worse since then.  He had difficulty 
climbing stairs.  He described the discomfort as sharp and 
intensified with weight bearing, stairs, and walking 
distances greater than 2 miles.  He would rest and use Advil 
to alleviate the discomfort.  

On examination, the examiner found crepitation in the left 
knee, but no painful motion, fatigability, incoordination or 
instability.  The findings were supported by the objective 
and subjective evidence and were consistent with the history 
of and pathology of the disability.  

The examiner determined that there would be no increase in 
painful motion, fatigability, incoordination, instability or 
significant limited functional ability upon repetitive use or 
during flare-ups.  The diagnosis was that of chondromalacia, 
left knee.  

The examiner opined that the diagnosed chondromalacia was 
less likely than not caused by or a result of the Veteran's 
active service.  He explained that the Veteran had no history 
of injury to the left knee and presented with mild 
symptomatology during the examination.  Plus, the STR was 
silent for left knee complaint; there were no left knee 
complaints or medical visits.    

The Veteran underwent a subsequent VA examination in October 
2008.  The examiner, a physician, reviewed the claims file 
and noted that the Veteran reported having a cracking 
sensation and discomfort in his knees for many years, which 
he related back to his active service.  The cracking was 
worse in the left knee, and there was some giving way, but no 
swelling.  He also noted pain, which he described as limited 
to the front of the knee and around the kneecap.  According 
to the Veteran, he was limited in walking, especially on 
stairs.  

On examination, the examiner found some coarse crepitus 
present during flexion and extension in the right knee.  
There was no effusion, but instability was noted.  Collateral 
and cruciate ligaments were intact.  Lachman sign was 
negative and there was no pain on rotation.  

Examination of the right knee showed coarse and fine 
crepitus, but no effusion.  The collateral and cruciate 
ligaments were intact; Lachman sign was negative; there was 
no instability noted; and no pain on rotation of the knee 
joint.  The examiner provided a diagnosis of chondromalacia 
of both knees.  

In a December 2008 addendum opinion, the physician clarified 
that the chondromalacia patellae was not caused by or the 
result of the Veteran's active service, and it was not 
aggravated to any significant degree by his active service.  
He explained that the Veteran provided no specific indication 
that the disorder started during service.  

The Veteran noted that he had it for many years, which likely 
meant the disorder predated the Veteran's active service.  No 
specific knee injures are noted to have occurred during his 
active service.  

In support of his claim, the Veteran wrote in an October 2001 
statement that he understood that what he did during service, 
driving a truck, would cause chondromalacia.  He also felt 
that the conditions in the Persian Gulf contributed to the 
disorder.  

Similarly, the Veteran wrote in a December 2001 statement 
that according to his internet research, chondromalacia could 
be caused by climbing up and down from a truck or stairs, 
which he did during service.  His symptoms had continued to 
the present and included difficulty walking.  He would need 
to rest and stretch, but this caused him to walk with a limp.  

In a May 2003 statement, the Veteran further explained that 
he had to drive a truck during service for a couple hours at 
a time.  Upon stopping, he had difficulty walking until he 
rested and stretched out.  

In an August 2003 statement, the Veteran noted that he was 
told his knee complaints were the result of being too thin.  
He was also told it was arthritis.  Moreover, he explained, 
his knees did not hurt except when driving a truck for the 
National Guard.  

In his October 2006 Substantive Appeal, the Veteran 
emphasized that his disorder was incurred in or, at least, 
aggravated by, his active service.  

Based upon a careful review of the evidence, the Board finds 
that service connection for chondromalacia of the knees is 
not warranted.  To the extent that the medical evidence shows 
a continuity of symptomatology since service, the 
uncontroverted medical evidence establishes that the 
Veteran's diagnosed chondromalacia is not due to and was not 
aggravated by his service.  

The May 2005 and October 2008 VA examiners' opinions on this 
issue are especially probative, since they were factually 
accurate, fully articulated, and based on sound reasoning.  
See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008); 
Guerrieri, 4 Vet. App. at 470-71; Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000).  

A presumption of service connection is also not applicable, 
since the evidence, excluding consideration of symptomatology 
related to the service-connected undiagnosed illness, does 
not demonstrate that chondromalacia was manifest to a degree 
of 10 percent or more within one year of the Veteran's 
service.  See 38 C.F.R. 3.307.  

In making these determinations, the Board has carefully 
considered the Veteran's lay assertions.  The Veteran, as a 
layperson, is competent to report on the onset and continuity 
of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Accordingly, 
his lay statements to this extent constitute competent 
evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report on that of which he or she has 
personal knowledge).

Lay evidence can be also competent evidence of a diagnosis or 
etiology if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  

However, the Veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or competent etiology opinion.  The Veteran has not 
reported a contemporaneous etiology opinion, and his lay 
testimony has not supported a later diagnosis by a medical 
professional.  The criteria of Jandreau accordingly do not 
apply.  

Accordingly, the Veteran's lay statements are not competent 
medical evidence in support of his claim.  See Jandreau, 492 
F.3d at 1376-77; Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996).  

In conclusion, service connection for chondromalacia must be 
denied, since the competent and uncontroverted medical 
evidence of record shows the diagnosed disorder is not due to 
disease or injury incurred during the Veteran's active 
service or a period of ACDUTRA, and the disorder is not shown 
to be due to an injury incurred during a period of INACDUTRA.  

Service Connection for a Respiratory Disorder

The Veteran is also contending that service connection for a 
respiratory disorder is warranted.  

The Board initially notes that a disability or death will not 
warrant service connection if it is the result of an injury 
or disease attributable to the Veteran's use of tobacco 
products during service.  Service connection may be warranted 
if the disability or death is attributable to a basis other 
than the Veteran's use of tobacco products during service; or 
that the disability became manifest or death occurred during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

The STR includes his January 1990 entrance examination 
report, showing that his lungs and chest were found to be 
"normal."  In the accompanying self-report of medical 
history, the Veteran indicated that he did not have and had 
never had asthma, shortness of breath, pain, or pressure in 
the chest, or chronic cough.  

Similarly, a January 1994 medical examination report shows 
that the Veteran's lungs and chest were found "normal" upon 
evaluation.  Notations show "no significant or interval 
medical history since last examination in 1990," and that 
the Veteran's tobacco use included cigarettes.  The 
recommendations were that the Veteran quit smoking.  

In the accompanying self-report of medical history, the 
Veteran checked that he did have "shortness of breath," but 
no pain or pressure in the chest or chronic cough.    

The first indication of a respiratory disorder is a March 
2000 Medical Review form showing that the Veteran had had 
exercise-induced asthma for 2 months.  This date is after the 
Veteran's discharge from active service but during his 
National Guard service.  

In an April 2000 note Dr. NG, a physician, wrote that he had 
been treating the Veteran since 1996.  He indicated that the 
Veteran needed to use an Albuteral inhaler for occasional 
shortness of breath, but did not need to use the inhaler 
continuously.  

A March 2003 service physical examination report indicates 
that the Veteran's lungs and chest were found to be 
"normal," but the Veteran's tobacco use included three 
packs per day.  The physician's notes report the Veteran had 
a history of asthma and was complaining of chest pain and 
shortness of breath with exertions.  

An accompanying self-report showed that the Veteran reported 
similar symptoms.  In explanation, the Veteran wrote that he 
had asthma, which was "diagnosed [in] 1996 while in 
service" and that he had had constant pain in his chest for 
the previous 4 months, worse with walking.  The reviewing 
physician noted that the Veteran did not use his inhaler or 
it did not help; the Veteran's symptoms included increased 
shortness of breath, relieved by rest. 

In a March 2003 supplement, the Veteran's complaints included 
shortness of breath during exercise and without exercise.  He 
also indicated that he had smoked 3 packs per day for 28 
years.  

A July 2005 Medical Evaluation Board (MEB) Referral notes 
that the Veteran's disorder was "clearly" not "EPTS" 
(existing prior to service), in the line-of-duty, or 
aggravated by his service.  

In addition to the STR, the pertinent evidence regarding the 
etiology of the Veteran's respiratory disorder includes his 
VAMC treatment records.  

In an October 1996 VAMC pulmonary treatment note, it was 
noted that the Veteran presented with complaints of having a 
cold.  The assessment was "upper airway infection."  

A July 1997 pulmonary function test (PFT) showed mild 
obstructive airway disease, which normalized after 
bronchodilator treatment.  There was also severe air 
trapping, which was consistent with bronchial asthma.  

A November 1999 VAMC treatment note shows the Veteran 
presented with complaints of exertional dyspnea for several 
months duration.  He denied wheezes, cough or chest pain, and 
explained that the dyspnea occurred only after exercise; it 
subsided with rest.  On examination, the lungs were clear.  
The assessment was that of undiagnosed illness, new onset of 
exertional dyspnea.  

In an April 2003 note, the Veteran's treating VA physician 
noted the Veteran had asthma.  The Veteran smoked 3 packs per 
day; he indicated that he could not quit.  On examination, 
the lungs had few inspiratory wheezes, which cleared after 
deep breathing.  The assessment was that of undiagnosed 
illness, symptoms persist.  

In an October 2003 note, the same physician noted that the 
Veteran symptoms developed during his active service in the 
Gulf War and persisted unchanged.  The Veteran still smoked 
three packs per day and had no intention to quit.  On 
examination, the physician found decreased breath sounds 
bilaterally; there were expiratory wheezes left base.  The 
assessment was that of undiagnosed illness, symptoms persist.  

In a May 2004 treatment note, the treating physician noted 
that he explained to the Veteran that smoking caused the 
shortness of breath.  The assessment was heavy smoker.  The 
Veteran indicated that he had no plans to stop smoking.  

A May 2004 VA chest X-ray report indicates that there had 
been no interval change since the previous year.  There was 
minor apical pleural disease without other abnormality.  The 
impression was no significant abnormality or interval change.  

A June 2004 pulmonary function test (PFT) report notes mild 
obstructive airways disease with air trapping; the lack of 
response to bronchodilator did not preclude a clinical 
response to such agents.  

In a November 2004 note, the Veteran's treating physician 
reviewed the PFT report and recommended that the Veteran quit 
smoking.  In a May 2005 treatment note, the physician 
reiterated that the Veteran had developed dyspnea, wheezes 
and cough after his return from the Gulf War.  

A November 2005 Persian Gulf Registry note indicates that the 
Veteran had shortness of breath, but it did not interfere 
with his daily life.  He had smoked 2 packs per day for 60 
years and did not wish to quit.  

A November 2006 note shows that the Veteran's treating VA 
physician explained to the Veteran that if he continued to 
smoke, his shortness of breath would get worse.  The Veteran, 
however, had no plan to quit.  The diagnosis was that of 
COPD, heavy smoker.  

In order to determine the etiology of the diagnosed 
respiratory disorder, the Veteran underwent a general VA 
examination in June 1997.  The examiner noted that the 
Veteran reported being bivouacked 200 to 300 meters from a 
burning oil well, and waking up covered with soot, while 
serving in the Persian Gulf.  The examiner also noted that 
the Veteran had a history of heavy smoking, which consisted 
of four packs per day, from 1992 to April 1997, at which time 
he cut back to 1 1/2 packs per day.  The Veteran's complaints 
included no difficulty with treatment, hospitalization, or 
diagnosis of pulmonary infections, such as bronchitis or 
pneumonia.  The Veteran also reported that a chest X-ray from 
the previous year was free of abnormality.  On auscultation 
of the chest, the VA examiner found bilateral 
bronchoversicular breath sounds without any wheezing, rubs, 
or rales.  The assessment was that of history of smoke 
inhalation and tobacco abuse.  

The Veteran underwent another VA general examination in 
October 2000.  The examiner reviewed the claims file and the 
Veteran's complaints.  Accordingly, she noted that the 
Veteran's medical history included some bronchospasm, and he 
had been on bronchodilators, but lost his medication.  On 
examination, the Veteran's lungs were clear to auscultation 
and percussion; there was definite pectus excavatum in the 
anterior chest, which, the examiner noted, was a congenital 
anomaly.  The diagnosis was that of pectus excavatum, 
congenital, as the only abnormality present.  Expansion was 
equal, bilaterally.  

The Veteran underwent a subsequent VA examination in May 
2005.  The examiner reviewed the claims file and the 
Veteran's complaints.  The Veteran explained that, since 
approximately 1999 or 2000, he had started getting shortness 
of breath upon walking more than 1 mile.  He was prescribed 
an inhaler, but never used it.  Resting alleviated his 
symptoms.  He smoked 2 packs per day for 30 years, starting 
at age 11.  He indicated that his shortness of breath had 
become progressively worse over the years.  He also 
experienced a pain in his chest, which he described as 
feeling like having someone sitting on his chest.  

The examiner also performed a physical examination and 
reviewed a May 2004 chest X-ray report.  In addition, he 
reviewed a May 2005 PFT, which showed mild obstructive 
airways disease with air trapping; FVC was normal; FEV1 was 
reduced; TLC was normal; DLCD was normal.  The examiner found 
no evidence of pulmonary hypertension, cor pulmonale, or 
right ventricular hypertrophy (RVH).  

The VA examiner provided a diagnosis of mild obstructive 
airway disease with air trapping.  The examiner then opined 
that the Veteran's respiratory disorder was not caused by or 
a result of active service.  Instead, he found that the 
Veteran's mild obstructive lung disease was related to the 
Veteran's smoking history.  The Veteran was a heavy smoker, 
which included 2 packs per day for 30 years.  Plus, the STR 
was silent for respiratory complaints and no known chemical 
or environmental exposures accounted for his symptoms.    

Most recently, the Veteran underwent a VA examination in 
October 2008.  The examiner, a physician, reviewed the claims 
file and noted that the Veteran reported being a chronic 
smoker for many years.  At the time of the examination, he 
smoked two packs of cigarettes a day.  The examiner also 
documented the Veteran's current complaints, which included 
experiencing shortness of breath and coughing spells since 
1992.  The shortness of breath occurred if the Veteran walked 
fast, climbed stairs, or exerted himself physically.  

The examiner then noted that previous pulmonary function 
tests had shown some mild changes consistent with obstructive 
pulmonary disease.  On examination of the lung fields, the 
examiner found clear breath sounds, no rales and no rhonchi.  
Based on his examination, the examiner provided a diagnosis 
of early COPD with some asthmatic bronchitis.  An 
accompanying October 2008 chest X-ray report indicates a 
normal X-ray; no abnormality found.  

In a December 2008 addendum opinion, the VA examiner 
clarified that he found no indication that the bronchial 
asthma was worsened during the Veteran's service.  The 
principal aggravator was cigarette smoking.  The Veteran 
smoked two packs of cigarettes per day, which, according to 
the examiner, "obviously" caused the Veteran's COPD.  

In contrast, the examiner found no specific aggravating 
factors during the Veteran's active service.  Therefore, he 
concluded that the asthma was not caused by or the result of 
the Veteran's active service and it was not aggravated to any 
significant degree by his active service.  

The Board notes that the record also includes the Veteran's 
October 2004 Gulf War Registry examination, in which he wrote 
that he had been smoking for 20 years.  On examination, 
configuration of the thorax, respiratory movements, 
percussion, inspiratory breath sounds, and expiratory breath 
sounds were normal.  

The examination report notes that the Veteran noticed the 
symptoms within a few months after returning from the Gulf.  
The assessment was that of multiple illnesses with 
overlapping symptoms and causes.   

In support of his claim, the Veteran wrote in a December 1996 
statement that he first presented to the VAMC in October 1991 
for chest pains.  He felt they were the direct result of 
smoke inhalation from oil wells and possible exposure to 
chemicals during the Gulf War.  

In a December 2001 statement, the Veteran wrote that he did 
not have symptoms prior to his service.  He admitted that 
smoking "had a little something to do with it."  He felt, 
however, that being exposed to oil well fires in the Persian 
Gulf, plus desert air and sand storms, also contributed.  

In contrast, the Veteran wrote in a May 2003 statement that 
he did not think that his smoking caused the bronchial 
asthma.  By comparison, he wrote in an August 2003 statement 
that although smoking would be a contributing factor, he felt 
that truck exhaust and oil fires in Kuwait also contributed.  

Finally, in his October 2006 Substantive Appeal, the Veteran 
wrote that his disorder was incurred in or, at least, 
aggravated by, his active service.  

Based upon a careful review of the evidence, the Board finds 
that service connection for a respiratory disorder is not 
warranted.  

Initially, the Board notes, the first element of a service 
connection claim, evidence of a current disability, is met, 
since the Veteran is competently diagnosed with bronchial 
asthma and chronic obstructive pulmonary disease (COPD).  See 
Shedden, 381 F.3d at 1167.  The evidence does not, however, 
establish an etiological connection between the Veteran's 
active service and the diagnosed bronchial asthma and COPD.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

As noted above, the Veteran's treating physician indicated 
that the Veteran developed shortness of breath after 
returning from his active service in the Persian Gulf.  
Initially, the physician determined that the disorder was due 
to an undiagnosed illness.  Later, however, the physician 
clarified that the Veteran's shortness of breath, which he 
diagnosed as COPD in November 2006, was due to smoking.  

Accordingly, the uncontroverted medical evidence attributes 
the Veteran's symptomatology to a known clinical diagnosis 
(bronchial asthma and COPD).  Therefore, service connection 
for an undiagnosed illness due to service in the Persian Gulf 
is not warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).

Moreover, the medical evidence establishes that the diagnosed 
bronchial asthma and COPD are not related to any event or 
incident and was not aggravated by the Veteran's active 
service.  Rather, the disorder is due to the Veteran's 30-
year history of smoking.  The disability is not attributable 
to a basis other than tobacco use during service and did not 
become manifest during any period of active service.  See 38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.  

Currently, the only evidence of record supporting the 
Veteran's claim is his own lay opinion, as indicated in 
various statements.  As noted above, however, the Veteran has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent diagnosis or 
etiology opinion.  Therefore, his lay opinion does not 
constitute competent medical evidence in support of his claim 
and lacks probative value.  See Espiritu, 2 Vet. App. at 494-
95; see also Routen, 10 Vet. App. at 186, aff'd, 142 F.3d 
1434 (Fed. Cir. 1988); YT, 9 Vet. App. at 201.

For these reasons, service connection for a respiratory 
disorder manifested by COPD and asthma is not warranted.  

Finally, the Board notes that the October 2000 VA examiner 
diagnosed the Veteran with pectus excavatum, which the 
examiner stated was a congenital defect.  Congenital or 
developmental defects are not "diseases or injuries" within 
the meaning of applicable statutes and regulations.  38 
C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  

Service connection for congenital, developmental, or familial 
diseases - but not congenital defects -- may be granted when 
the evidence as a whole establishes that the disease in 
question was incurred in or aggravated by military service 
within the meaning of VA law and regulations.  VAOPGCPREC 82-
90.  This provision is not applicable in the present case, 
since pectus excavatum is shown to be a congenital defect 
rather than a congenital disease. 

Service connection may be warranted when a congenital defect 
is subject to a superimposed injury or disease during 
service.  VAOPGCPREC 82-90 (July 18, 1990).  Here, the 
Veteran's entrance examination does not note pectus 
excavatum.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (a 
veteran is presumed to have been sound upon entry into active 
service, except as to conditions noted at the time of the 
acceptance, examination, or enrollment.).  In fact, the STR 
includes no indication of pectus excavatum.  Accordingly, 
there is no support for a finding that the pectus excavatum 
was aggravated by any superimposed injury or disease during a 
period of service.  For these reasons, service connection for 
pectus excavatum is not warranted.  

In conclusion, the Board finds that service connection for a 
respiratory disorder must be denied.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for chondromalacia of the bilateral knees 
is denied

Service connection for a respiratory disorder manifested by 
bronchial asthma, chronic obstructive pulmonary disease, and 
pectus excavatum is denied




____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


